Citation Nr: 1445143	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-00 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a low back disability. 

6.  Entitlement to service connection for radiculopathy in the lower extremities associated with low back disability.

7.  Entitlement to service connection for residuals of an injury to the right index finger. 

8.  Entitlement to service connection for residuals of an injury to the left ring finger, with mallet finger deformity of the distal interphalangeal joint.
 
ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1998.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.
 
The record before the Board consists of the physical claims file and electronic records within Virtual VA.  
 
The issue of entitlement to service connection for mallet finger deformity of the distal interphalangeal joint of the ring finger of the right hand was raised by the Veteran at a VA examination of the hands in October 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The pes planus issue is decided herein while the other issues on appeal are addressed in the REMAND that follows the ORDER section of this decision.



FINDING OF FACT

The Veteran's bilateral pes planus developed in service.  


CONCLUSION OF LAW

Bilateral pes planus was incurred in active service.  38 U.S.C.A. §§ 1110 , 1111, 1131 (West 2002);  38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate his claim for service connection for bilateral pes planus.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103 , 5103A (West 2002) or 38 C.F.R. § 3.159 (2013).

II.  Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303. 

Veterans are presumed to be in sound medical condition at the time of entry into service except for defects actually noted when examined for entry into service.  This presumption of soundness can only be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003). 

Congenital or developmental defects are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).

VA's General Counsel has held that the term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Veteran contends, in effect, that his bilateral pes planus developed in service.  Examination in October 1978 for purposes of service entry did not disclose any abnormality of the feet.  Hence, he is presumed to have been in sound condition with respect to his feet upon entry into service.  

Service treatment records do not document pes planus.  However, upon service retirement examination in May 1998 the examiner observed supple bilateral pes planus and bilateral mild hallux valgus.  

No records of post-service treatment of the feet are of record.  At a VA joints examination in October 2009, the Veteran reported receiving no treatment or corrective devices for his pes planus, but sometimes feeling a burning pain in his feet which he treats on such occasions by wearing two pairs of socks.  The Veteran denied associated functional limitations.  The October 2009 examiner objectively found bilateral grade 1 pes planus with five degrees valgus alignment of the Achilles tendons and mild hallux valgus, as well as a small callus formation under the second metatarsal head bilaterally.  

The October 2009 examiner diagnosed bilateral pes planus with hallux valgus, but provided no etiology opinion.  The record has not been supplemented by any examiner's opinion of a relationship between current pes planus and the Veteran's service.  

The RO denied the claim based on its determination that the pes planus is a congenital or developmental defect not subject to service connection pursuant to 38 C.F.R. § 3.303(b).  However, the Board finds no evidence that the Veteran's pes planus is such a defect.  To the contrary, a defect would have been present on pre-service examination in October 1978, whereas the Veteran's pes planus was not.

Based on the normal findings on the service entrance examination, the evidence showing that bilateral pes planus was found on the service retirement examination, the Veteran's statements concerning the continued presence of bilateral pes planus following service, the VA examination report confirming that the Veteran still has bilateral pes planus, and the absence of any evidence showing that the bilateral pes planus did not originate in service, the Board concludes that service connection for bilateral pes planus is warranted.  


ORDER

Service connection for bilateral pes planus is granted. 


REMAND

The Veteran in his May 2012 VA Form 9 asserted that not all of his relevant service records are of record.  The Veteran served on active duty for 20 years and only a relatively small sheaf of treatment and examination records from his service period are of record.  Therefore, the Board finds that further development to obtain all available, outstanding service records is in order.

The Veteran was afforded VA examinations for his claimed disabilities of the knees, right ankle, low back with radiculopathy, right index finger, and left ring finger.  Unfortunately, the examinations conducted in October 2009, December 2009 and November 2011 are inadequate, because the examiners failed to consider the etiology of all of the disabilities or excessively relied on the absence of past objective findings to draw conclusions, without adequate consideration of the Veteran's competent lay assertions of past events or conditions susceptible to lay observation.  

The November 2011 examiner also unreasonably limited the scope of his consideration of current disabilities.  Service records reflect treatment for multiple injuries or possible conditions of the right and left knees, including patellofemoral syndrome, meniscal tear, anterior cruciate ligament tear or strain, medial collateral ligament sprain versus tear, knee strain, and medial ligament tear of the right knee; and meniscal rupture versus tear versus contusion, and bursitis of the left knee.  However, the November 2011 examiner only diagnosed and addressed etiology of arthritis of each knee.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake all indicated development to obtain all available, outstanding service personnel, treatment, hospitalization, and examination records.

2.  With the Veteran's assistance, undertake appropriate development to obtain any outstanding records of treatment following service from VA sources, as well as records of treatment related to the claimed disabilities from indicated private sources.  This should include in particular efforts to obtain records from the interval between service separation in 1998 and the Veteran's filing of his claims in March 2009. 

3.  Then, afford the Veteran an examination by an examiner other than the ones who conducted examinations of the Veteran in October 2009, December 2009 and October 2011.  The examination should be conducted by a physician with sufficient expertise to determine the nature and etiology of all of the disabilities at issue.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated tests or studies should be completed.

The examiner should identify all disorders of the right knee, left knee, right ankle, low back, right index finger, and left ring finger that have been present at any time during the period of the claims.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.

With respect to any symptoms present in the low back, knees, right ankle, right index finger, and left ring finger that are not attributable to a known clinical diagnosis, the examiner should identify those symptoms and any objective indications of their presence.  

The rationale for all opinions expressed must be provided.  For purposes of the opinions the examiner should assume that the Veteran is a credible historian.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  The RO or the AMC also should undertake any other development it determines to be warranted.  

5.  Thereafter, readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


